Case 1:20-cv-00240-JTN-RSK ECF No. 15, PageID.297 Filed 03/31/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

MALCOLM XAVIER JEFFRIES,

                       Petitioner,                   Case No. 1:20-cv-240

v.                                                   Honorable Janet T. Neff

S.L. BURT,

                       Respondent.
____________________________/

                                     ORDER TO SHOW CAUSE

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

By order entered September 1, 2020, the Court directed Respondent to file an answer to the petition

within 180 days. Service of the order to answer and the petition was acknowledged by the

Michigan Attorney General’s office on September 4, 2020. The Michigan Attorney General has

not filed an appearance in this action. The answer was due on March 1, 2021. Respondent has

not filed an answer to the petition.

               Accordingly,

               IT IS HEREBY ORDERED that Respondent shall show cause for failure to

comply with the Court’s September 1, 2020, order within 14 days of the date of this order.



Dated: March 31, 2021                               /s/ Ray Kent
                                                     Ray Kent
                                                     United States Magistrate Judge
